12‐4671‐cv(L) 
In re Payment Card Interchange Fee and Merchant Discount Antitrust Litigation 
 
                              UNITED STATES COURT OF APPEALS 
                                                               
                                      FOR THE SECOND CIRCUIT 
                                                               
                                               August Term, 2015 
                                                               
                  (Argued: September 28, 2015          Decided: June 30, 2016) 
                                                               
      Docket Nos. 12‐4671‐cv(L); 12‐4708(CON); 12‐4765(CON); 13‐4719(CON); 
      13‐4750(CON); 13‐4751(CON); 13‐4752(CON); 14‐32(CON); 14‐117(CON); 
        14‐119(CON); 14‐133(CON); 14‐157(CON); 14‐159(CON); 14‐192(CON); 
        14‐197(CON); 14‐219(CON); 14‐241(CON); 14‐250(CON); 14‐266(CON); 
        14‐303(CON); 14‐331(CON); 14‐349(CON); 14‐404(CON); 14‐422(CON); 
        14‐443(CON); 14‐480(CON); 14‐497(CON); 14‐530(CON); 14‐567(CON); 
                   14‐584(CON); 14‐606(CON); 14‐663(CON); 14‐837(CON) 
                                                               
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
IN RE PAYMENT CARD INTERCHANGE FEE 
AND MERCHANT DISCOUNT ANTITRUST 
LITIGATION 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
         Before:            WINTER, JACOBS, and LEVAL, Circuit Judges. 
 
         This antitrust class action was brought on behalf of approximately 12 

million merchants against Visa and MasterCard, which are the two largest credit 

card issuing networks in the United States, as well as against various issuing and 

acquiring banks, alleging a conspiracy in violation of Section 1 of the Sherman 
Act.    After nearly ten years of litigation, the parties agreed to a settlement that 

released all claims in exchange for disparate relief to each of two classes: up to 

$7.25 billion would go to an opt‐out class, and a non‐opt‐out class would get 

injunctive relief.    The district court certified these two settlement‐only classes, 

and approved the settlement as fair and reasonable.    On this appeal, numerous 

objectors and opt‐out plaintiffs argue that this class action was improperly 

certified and that the settlement was unreasonable and inadequate.    We conclude 

that the class plaintiffs were inadequately represented in violation of Rule 23(a)(4) 

and the Due Process Clause.    Accordingly, we vacate the district court’s 

certification of this class action and reverse the approval of the settlement. 

      Vacated, reversed, and remanded. 

      Judge Leval concurs in a separate opinion. 

                                        THOMAS C. GOLDSTEIN (Eric F. Citron, 
                                        on the brief), Goldstein & Russell P.C., 
                                        Washington, DC; Stephen R. Neuwirth, 
                                        Sanford I. Weisburst, Steig D. Olson, and 
                                        Cleland B. Welton II, Quinn Emanuel 
                                        Urquhart & Sullivan, LLP, New York, NY; 
                                        Jeffrey I. Shinder, Gary J. Malone, and A. 
                                        Owen Glist, Constantine Cannon LLP, New 
                                        York, NY; Michael J. Canter, Robert N. 
                                        Webner, and Kenneth J. Rubin, Vorys, 
                                        Sater, Seymour and Pease LLP, Columbus 
                                             
                                           2 
OH; Gregory A. Clarick, Clarick Gueron 
Reisbaum LLP, New York, NY, for 
Objectors‐Appellants and 
Plaintiffs‐Appellants (Merchant 
Appellants). 
 
PHILIP C. KOROLOGOS, Boies, Schiller & 
Flexner LLP, New York, NY, for 
Objectors‐Appellants American Express 
Company, et al. 
 
JENNIFER M. SELENDY (William H. Pratt, 
on the brief), Kirkland & Ellis LLP, New 
York, NY, for Objectors‐Appellants 
Discover Bank, et al. 
 
JASON A. YURASEK (Anahit Samarjian, on 
the brief), Perkins Coie LLP, San Francisco, 
CA, for Objectors‐Appellants First Data 
Corporation, et al. 
 
Andrew G. Celli, Jr. and Debra L. 
Greenberger, Emery Celli Brinckerhoff & 
Abady LLP, New York, NY, for 
Objectors‐Appellants (Merchant Trade 
Groups). 
 
Jerrold S. Parker and Jay L.T. Breakstone, 
Parker Waichman, LLP, Port Washington, 
NY; Thomas P. Thrash and Marcus N. 
Bozeman, Thrash Law Firm, P.A., Little 
Rock, AR; Phillip Duncan and Richard 
Quintus, Duncan Firm, P.A., Little Rock, 
AR, for Appellant Retailers and Merchants 
Objectors. 
    
  3 
 
Elizabeth Wolstein, Schlam Stone & Dolan 
LLP, New York, NY, for 
Objectors‐Appellants U.S. PIRG and 
Consumer Reports. 
 
Anthony F. Shelley, Adam P. Feinberg, 
Laura G. Ferguson, Michael N. Khalil, and 
Katherine E. Pappas, Miller & Chevalier 
Chartered, Washington, DC, for Appellants 
Blue Cross and Blue Shield Entities and 
Wellpoint Entities. 
 
Steve A. Miller, Denver, CO, for Appellant 
The Iron Barley Restaurant LLC. 
 
John J. Pentz, Sudbury, MA, for Appellants 
Unlimited Vacations and Cruises, Inc., et al. 
 
N. Albert Bacharach, Jr., Gainesville, FL, for 
Appellant Optical Etc. LLC. 
 
Christopher A. Bandas, Corpus Christi, TX, 
for Objectors‐Appellants 1001 Property 
Solutions, LLC, et al. 
 
PAUL D. CLEMENT (Jeffrey M. Harris and 
Candice C. Wong, on the brief), Bancroft 
PLLC, Washington, DC; K. Craig, Wildfang, 
Thomas J. Undlin, Ryan W. Marth, and 
Bernard Persky, Robins Kaplan, Miller & 
Ciresi L.L.P., Minneapolis, MN; H. Laddie 
Montague, Merrill G. Davidoff, and 
Michael J. Kane, Berger & Montague, P.C., 
Philadelphia, PA; Bonny E. Sweeney, 
    
  4 
Joseph D. Daley, and Alexandra S. Bernay, 
Robbins Geller Rudman & Dowd LLP, San 
Diego, CA; Joseph Goldberg, Freedman 
Boyd Goldberg Urias & Ward, P.A., 
Albuquerque, MN, for Plaintiffs‐Appellees. 
 
CARTER G. PHILIPS (David F. Graham, 
Robert N. Hochman, Benjamin R. Nagin, 
Eamon P. Joyce, and Mark D. Taticchi, on 
the brief), Sidley Austin LLP, Washington, 
DC; Robert C. Mason, Arnold & Porter LLP, 
New York, NY; Robert J. Vizas, Arnold & 
Porter LLP, San Francisco, CA; Mark R. 
Merley and Matthew A. Eisenstein, Arnold 
& Porter LLP, Washington, DC; Richard J. 
Holwell, Michael S. Shuster, and Demian 
Ordway, Holwell Shuster & Goldberg LLP, 
New York, NY; Matthew Freimuth and 
Wesley R. Powell, Willkie Farr & Gallagher 
LLP, New York, NY; Kenneth A. Gallo, 
Paul, Weiss, Rifkind, Wharton & Garrison 
LLP, Washington, DC; Mark P. Ladner and 
Michael B. Miller, Morrison & Foerster LLP, 
New York, NY; Andrew J. Frackman and 
Abby F. Rudzin, O=Melveny & Myers LLP; 
James P. Tallon, Shearman & Sterling LLP, 
New York, NY; Richard L. Creighton and 
Drew M. Hicks, Keating Muething & 
Klekamp PLL, Cincinnati, OH; John P. 
Passarelli and James M. Sulentic, Kutak 
Rock LLP, Omaha, NE; Peter E. Greene, 
Boris Bershteyn, and Peter S. Julian, 
Skadden, Arps, Slate, Meagher & Flom LLP, 
New York, NY; Jonathan S. Massey and 
Leonard A. Gail, Massey & Gail, 
    
  5 
                                        Washington, DC; Ali M. Stoeppelweth, 
                                        Wilmer Cutler Pickering Hale and Dorr 
                                        LLP, Washington, DC; John M. Majoras and 
                                        Joseph W. Clark, Jones Day, Washington, 
                                        DC; Teresa T. Bonder, Valarie C. Williams, 
                                        and Kara F. Kennedy, Alston & Bird LLP, 
                                        Atlanta, GA; Jonathan B. Orleans and 
                                        Adam S. Mocciolo, Pullman & Comley, 
                                        LLC, Bridgeport, CT; Robert P. LoBue and 
                                        William F. Cavanaugh, Patterson Belknap 
                                        Webb & Tyler LLP, New York, NY, for 
                                        Defendants‐Appellees. 
 
DENNIS JACOBS, Circuit Judge: 

      This antitrust class action was brought on behalf of approximately 12 

million merchants against Visa U.S.A. Inc. (“Visa”) and MasterCard International 

Incorporated (“MasterCard”), which are the two largest credit card issuing 

networks in the United States, as well as against various issuing and acquiring 

banks (collectively with Visa and MasterCard, the “defendants”), alleging a 

conspiracy in violation of Section 1 of the Sherman Act.    After nearly ten years of 

litigation, the parties agreed to a settlement that released all claims in exchange 

for disparate relief for each of two classes: up to $7.25 billion would go to an 

opt‐out class, and a non‐opt‐out class would get injunctive relief.    The district 

court certified these two settlement‐only classes, and approved the settlement as 

                                            
                                          6 
fair and reasonable.    On this appeal, numerous objectors and opt‐out plaintiffs 

argue that this class action was improperly certified and that the settlement was 

unreasonable and inadequate.    We conclude that the class plaintiffs were 

inadequately represented in violation of Rule 23(a)(4) and the Due Process 

Clause.    Accordingly, we vacate the district court’s certification of this class 

action and reverse the approval of the settlement. 

                                  BACKGROUND 

      Detailed information about how the credit card industry operates is set out 

in the district court opinion approving the settlement in this case, In re Payment 

Card Interchange Fee and Merchant Discount Antitrust Litig. (“Payment Card I”), 

986 F. Supp. 2d 207, 214‐15 (E.D.N.Y. 2013), and in our previous opinions dealing 

with past antitrust lawsuits against Visa and MasterCard, Wal‐Mart Stores, Inc. v. 

Visa U.S.A., Inc., 396 F.3d 96, 101‐02 (2d Cir. 2005); United States v. Visa U.S.A., 

Inc., 344 F.3d 229, 234‐37 (2d Cir. 2003); In re Visa Check/MasterMoney Antitrust 

Litig. (“Visa Check”), 280 F.3d 124, 129‐31 (2d Cir. 2001).    This section of the 

opinion lays out only the facts and procedural history needed to explain our 

analysis and result. 



                                             
                                           7 
      In general terms, a Visa or MasterCard credit card transaction is processed 

as follows: the customer presents a credit card to pay for goods or services to the 

merchant; the merchant relays the transaction information to the acquiring bank; 

the acquiring bank processes the information and relays it to the network (here, 

Visa or MasterCard); the network relays the information to the issuing bank; if the 

issuing bank approves the transaction, that approval is relayed to the acquiring 

bank, which then relays it to the merchant.    If the transaction is approved, the 

merchant receives the purchase price minus two fees: the “interchange fee” that 

the issuing bank charged the acquiring bank and the “merchant discount fee” that 

the acquiring bank charged the merchant.     

      In a given transaction, the interchange fee that the acquiring bank pays 

(and is in turn paid by the merchant) varies depending on the credit card network 

and the type of credit card.    Thus, the American Express credit‐card network 

generally charges a higher interchange fee than the Visa or MasterCard networks.   

And Visa and MasterCard have different product levels within their credit card 

portfolios, such as cards that give consumers generous rewards, and typically 

charge a higher interchange fee than cards that offer few rewards or none.    The 

difference in interchange fee between American Express and Visa or MasterCard 
                                            
                                          8 
is one at the brand level, while the difference between, e.g., a rewards card from 

Visa and a no‐rewards card from Visa is one at the product level. 

      Plaintiffs are all merchants who accept Visa‐ and MasterCard‐branded 

credit cards and are therefore bound by the issuers’ network rules.    Plaintiffs 

challenge as anti‐competitive several of the following network rules (which are 

effectively identical as between Visa and MasterCard).    The “default 

interchange” fee applies to every transaction on the network (unless the merchant 

and issuing bank have entered into a separate agreement).    The 

“honor‐all‐cards” rule requires merchants to accept all Visa or MasterCard credit 

cards if they accept any of them, regardless of the differences in interchange fees.   

Multiple rules prohibit merchants from influencing customers to use one type of 

payment over another, such as cash rather than credit, or a credit card with a 

lower interchange fee.    These “anti‐steering” rules include the “no‐surcharge” 

and “no‐discount” rules, which prohibit merchants from charging different prices 

at the point of sale depending on the means of payment.   

      Plaintiffs allege that these Visa and MasterCard network rules, working in 

tandem, allow the issuing banks to impose an artificially inflated interchange fee 

that merchants have little choice but to accept.    The argument is that the 
                                            
                                          9 
honor‐all‐cards rule forces merchants to accept all Visa and MasterCard credit 

cards (few merchants can afford to accept none of them); the anti‐steering rules 

prohibit them from nudging consumers toward cheaper forms of payment; the 

issuing banks are thus free to set interchange fees at a supra‐competitive rate; and 

that rate is effectively locked in via the default interchange fee because the issuing 

banks have little incentive to deviate from it unless a given merchant is huge 

enough to have substantial bargaining power. 

      The first consolidated complaint in this action was filed in 2006.   

Developments since then have altered the credit card industry in important ways.   

Both Visa and MasterCard conducted initial public offerings that converted each 

from a consortium of competitor banks into an independent, publicly traded 

company.    The “Durbin Amendment” to the Dodd‐Frank Wall Street Reform 

and Consumer Protection Act of 2010 limited the interchange fee that issuing 

banks could charge for debit card purchases, and allowed merchants to discount 

debit card purchases relative to credit card purchases.    Finally, pursuant to a 

consent decree with the Department of Justice in 2011, Visa and MasterCard 

agreed to permit merchants to discount transactions to steer consumers away 



                                            
                                          10 
from credit cards use.    None of these developments affected the honor‐all‐cards 

or no‐surcharging rules, or the existence of a default interchange fee. 

      Notwithstanding these pro‐merchant industry developments, the plaintiffs 

pressed on.    Discovery included more than 400 depositions, 17 expert reports, 32 

days of expert deposition testimony, and the production of over 80 million pages 

of documents.    The parties fully briefed a motion for class certification, a motion 

to dismiss supplemental complaints, and cross‐motions for summary judgment.   

Beginning in 2008, the parties participated in concurrent settlement negotiations 

assisted by well‐respected mediators.    At the end of 2011, the district judge and 

the magistrate judge participated in the parties’ discussions with the mediators.   

In October 2012, after several more marathon negotiations with the mediators 

(including one more with the district court and magistrate judges), the parties 

executed the Settlement Agreement.    The district court granted preliminary 

approval of the proposed settlement on November 27, 2012, and final approval on 

December 13, 2013.    Payment Card I, 986 F. Supp. 2d at 213, 217.     

      The Settlement Agreement divides the plaintiffs into two classes: one – the 

Rule 23(b)(3) class – covers merchants that accepted Visa and/or MasterCard from 

January 1, 2004 to November 28, 2012; the other – the Rule 23(b)(2) class – covers 
                                           
                                         11 
merchants that accepted (or will accept) Visa and/or MasterCard from November 

28, 2012 onwards forever.    The former class would be eligible to receive up to 

$7.25 billion in monetary relief; the latter would get injunctive relief in the form of 

changes to Visa=s and MasterCard’s network rules.    Because of the difference 

between Rule 23(b)(3) and Rule 23(b)(2), members of the first class (which 

receives money damages in the settlement) could opt out, but members of the 

second, forward‐looking class (which receives only injunctive relief) could not. 

      The most consequential relief afforded the (b)(2) class was the ability to 

surcharge Visa‐ and MasterCard‐branded credit cards at both the brand and 

product levels.    That is, a merchant could increase the price of a good at the point 

of sale if a consumer presents (for example) a Visa card instead of cash, or a Visa 

rewards card instead of a Visa card that yields no rewards.    The incremental 

value and utility of this relief is limited, however, because many states, including 

New York, California, and Texas, prohibit surcharging as a matter of state law.   

See, e.g., Expressions Hair Design v. Schneiderman, 808 F.3d 118, 127 (2d Cir. 

2015) (upholding the New York ban on credit‐card surcharges); Rowell v. 

Pettijohn, 816 F.3d 73, 80 (5th Cir. 2016) (upholding the Texas ban on credit‐card 

surcharges).    But see Dana’s R.R. Supply v. Attorney Gen., Florida, 807 F.3d 1235, 
                                            
                                          12 
1249 (11th Cir. 2015) (striking down Florida ban on credit‐card surcharges).   

Moreover, under the most‐favored‐nation clause included in the Settlement 

Agreement, merchants that accept American Express cannot avail themselves of 

the surcharging relief because American Express effectively prohibits 

surcharging, and the Settlement Agreement permits surcharging for Visa or 

MasterCard only if the merchant also surcharges for use of cards issued by 

competitors such as American Express.     

      Visa and MasterCard also agreed to modify their network rules to reflect 

that they will: negotiate interchange fees with groups of merchants in good faith, 

lock‐in the benefits of the Durbin Amendment and Department of Justice consent 

decree, and permit a merchant that operates multiple businesses under different 

names or banners to accept Visa or MasterCard at fewer than all of its businesses.   

      The Settlement Agreement provides that all of the injunctive relief will 

terminate on July 20, 2021.     

      In return, the plaintiffs are bound by a release that waives any claims they 

would have against the defendants for: all of the conduct challenged in the 

operative complaint, all other policies and practices (concerning credit card 

transactions) that were in place as of November 27, 2012, and any substantially 
                                          
                                        13 
similar practices they adopt in the future.    While the injunctive relief for the 

(b)(2) class will expire on July 20, 2021, this release has no end date.    It operates 

in perpetuity, provided only that Visa and MasterCard keep in place the several 

rules that were modified by the injunctive relief provided to the (b)(2) class 

(including, inter alia, permitting merchants to surcharge), or impose rules that are 

substantially similar to the modified rules.    That is, after July 20, 2021, for as long 

as Visa and MasterCard elect to leave in place their network rules as modified by 

the Settlement Agreement or adopt rules substantially similar thereto, the 

defendants continue to enjoy the benefit of the release as to all claims the plaintiffs 

potentially had against the defendants for any of the network rules existing as of 

November 27, 2012.     

      If, after July 20, 2021, the Visa or MasterCard networks rules are changed 

such that they are no longer substantially similar to their form as modified by the 

Settlement Agreement, then merchants are freed from the release as to claims 

arising out of that new network rule – but only as to such claims.    For example, if 

Visa or MasterCard revert to their pre‐Settlement Agreement rules by forbidding 

merchants from surcharging, then the release will not bar future merchants 

included in the (b)(2) class from bringing antitrust claims arising out of the 
                                             
                                           14 
prohibition on surcharging; but the rest of release would remain in effect, so that a 

suit by the future plaintiff could not challenge any of the unchanged network 

rules, such as the honor‐all‐cards rule or imposition of default interchange fees.   

In sum, regardless what Visa or MasterCard do with their network rules after July 

20, 2021, no merchant will ever be permitted to bring claims arising out of the 

network rules that are unaffected by this Settlement Agreement, including most 

importantly, the honor‐all‐cards rule or existence of default interchange fees. 

      Appellants, including those that opted out from the (b)(3) class and 

objected to the (b)(2) class, argue that the (b)(2) class was improperly certified and 

that the settlement was inadequate and unreasonable.     

                                    DISCUSSION 

      Certification of a class is reviewed for abuse of discretion, i.e., whether the 

decision (i) rests on a legal error or clearly erroneous factual finding, or (ii) falls 

outside the range of permissible decisions.    In re Literary Works in Elec. 

Databases Copyright Litig. (“Literary Works”), 654 F.3d 242, 249 (2d Cir. 2011).   

The district court’s factual findings are reviewed for clear error; its conclusions of 

law are reviewed de novo.    Charron v. Wiener, 731 F.3d 241, 247 (2d Cir. 2013).     



                                             
                                           15 
      Class actions are an exception to the rule that only the named parties 

conduct and are bound by litigation.    See Hansberry v. Lee, 311 U.S. 32, 40‐41 

(1940).    “In order to justify a departure from that rule, a class representative must 

be part of the class and possess the same interest and suffer the same injury as the 

class members.”    Wal‐Mart v. Dukes, 131 S. Ct. 2541, 2550 (2011) (internal 

quotation marks and citations omitted).    That principle is secured by Rule 

23(a)(4) and the Due Process Clause.    Rule 23(a)(4), which requires that “the 

representative parties . . . fairly and adequately protect the interests of the class,” 

“serves to uncover conflicts of interest between named parties and the class they 

seek to represent,” as well as the “competency and conflicts of class counsel.”   

Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 625, 626 n.20 (1997).    “[T]he Due 

Process Clause of course requires that the named plaintiff at all times adequately 

represent the interests of the absent class members.”    Phillips Petroleum Co. v. 

Shutts, 472 U.S. 797, 812 (1985).    Class actions and settlements that do not comply 

with Rule 23(a)(4) and the Due Process Clause cannot be sustained. 

      We conclude that class members of the (b)(2) class were inadequately 

represented in violation of both Rule 23(a)(4) and the Due Process Clause.   

Procedural deficiencies produced substantive shortcomings in this class action 
                                             
                                           16 
and the settlement.    As a result, this class action was improperly certified and the 

settlement was unreasonable and inadequate.     

                                           I 

      Under Rule 23(a)(4), “[a]dequacy is twofold: the proposed class 

representative must have an interest in vigorously pursuing the claims of the 

class, and must have no interests antagonistic to the interests of other class 

members.”    Denney v. Deutsche Bank AG, 443 F.3d 253, 268 (2d Cir. 2006); see 

also Robinson v. Metro‐North Commuter R.R. Co., 267 F.3d 147, 170 (2d Cir. 2001) 

(“Two factors generally inform whether class representatives satisfy the Rule 

23(a)(4) requirement: ‘(1) absence of conflict and (2) assurance of vigorous 

prosecution.’”) To assure vigorous prosecution, courts consider whether the class 

representative has adequate incentive to pursue the class’s claim, and whether 

some difference between the class representative and some class members might 

undermine that incentive.    Id. at 171.    To avoid antagonistic interests, any 

“fundamental” conflict that goes “to the very heart of the litigation,” Charron, 731 

F.3d at 249‐50 (internal citations omitted), must be addressed with a “structural 

assurance of fair and adequate representation for the diverse groups and 

individuals” among the plaintiffs.    Amchem, 521 U.S. at 627.    One common 
                                            
                                          17 
structural protection is division of the class into “homogenous subclasses under 

Rule 23(c)(4)(B), with separate representation to eliminate conflicting interests of 

counsel.”    Ortiz v. Fibreboard Corp., 527 U.S. 815, 856 (1999).     

      “Adequacy must be determined independently of the general fairness 

review of the settlement; the fact that the settlement may have overall benefits for 

all class members is not the ‘focus’ in ‘the determination whether proposed 

classes are sufficiently cohesive to warrant adjudication.’”    Denney, 443 F.3d at 

268 (quoting Ortiz, 527 U.S. at 858).    The focus of the Rule 23(a) inquiry remains 

on “inequity and potential inequity at the precertification stage.”    Ortiz, 527 U.S. 

at 858.    So when (as here) the district court certifies the class at the same time it 

approves a settlement, the requirements of Rule 23(a) “demand undiluted, even 

heightened, attention.”    Amchem, 521 U.S. at 620.     

                                           A 

      The Supreme Court wrote the ground rules for adequate representation in 

the settlement‐only class context in Amchem and Ortiz, two asbestos cases.    Our 

recent decision in Literary Works contributed a gloss on the subject. 

      The single‐class proposed settlement in Amchem potentially encompassed 

millions of plaintiffs who had been exposed to asbestos, without distinction 
                                             
                                           18 
between those who had already manifested asbestos‐related injuries and sought 

“generous immediate payments,” and those who had not manifested injury and 

sought “an ample, inflation‐protected fund for the future.”    Amchem, 521 U.S. at 

626.    A single class representative could not adequately represent both interests.   

The two subgroups had “competing interests in the distribution of a settlement 

whose terms reflected ‘essential allocation decisions designed to confine 

compensation and to limit defendants’ liability.’”    Literary Works, 654 F.3d at 

250 (quoting Amchem, 521 U.S. at 627).    The antagonistic interests were so 

pronounced, on an issue so crucial, that the settlement required a “structural 

assurance of fair and adequate representation for the diverse groups and 

individuals.”    Amchem, 521 U.S. at 627.     

      Two years later, the Supreme Court again considered a settlement‐only 

class action that joined present and future claimants in a single class, and 

emphasized: “it is obvious after Amchem that a class divided between holders of 

present and future claims . . . requires division into homogenous subclasses 

under Rule 23(c)(4)(B), with separate representation to eliminate conflicting 

interests of counsel.”    Ortiz, 527 U.S. at 856.    A second fatal deficiency in the 

Ortiz settlement was that all present claimants were treated equally, 
                                             
                                           19 
notwithstanding that some had claims that were more valuable.    “It is no answer 

to say . . . that these conflicts may be ignored because the settlement makes no 

disparate allocation of resources as between the conflicting classes” for the “very 

decision to treat them all the same is itself an allocation decision with results 

almost certainly different from the results that [the disparate claimants] would 

have chosen.”    Id. at 857.    These fault lines between present and future 

plaintiffs, and among plaintiffs with differently valued claims, were so 

fundamental that they required “structural protection” in the form of subclasses 

with separate counsel.    Id. 

      Literary Works contained the same “ingredients of conflict identified in 

Amchem and Ortiz.”    Literary Works, 654 F.3d at 251.    The settlement divided 

class claims into three categories, capped defendants’ overall liability at $18 

million, and used a formula for splitting this amount.    The settlement was less 

generous to the third category, and required the holders of those claims to 

exclusively bear the risk of over‐subscription, i.e., their recovery alone would be 

reduced to bring the total payout down to $18 million.    The class representatives 

of the single class included individuals with claims in each category; nevertheless, 

we held that (at a minimum) class members with claims only in the third category 
                                            
                                          20 
required separate representation because their interests were antagonistic to the 

others on a matter of critical importance – how the money would be distributed.   

Id. at 254. 

       Since some named representatives held claims across all three categories, 

the class did not encompass mutually exclusive groups as in Amchem; still, each 

impermissibly “served generally as representative for the whole, not for a 

separate constituency.”    Id. at 251 (quoting Amchem, 521 U.S. at 627).    Class 

representatives with claims in all three categories naturally would want to 

maximize their overall recovery regardless of allotment across categories, 

whereas class members with claims only in the third category would want to 

maximize the compensation for that category in particular.    A great risk thus 

arose that class representatives would sell out the third category of claims for 

terms that would tilt toward the others.    As it transpired, the resulting settlement 

awarded the third category less, and taxed that lesser recovery with all the risk 

that claim would exceed the liability cap.     

       We did not conclude that the third category’s “inferior recovery [w]as 

determinative evidence of inadequate representation.”    Id. at 253.    The claims in 

third category were objectively the weakest.    “The problem, of course, [wa]s that 
                                            
                                          21 
we ha[d] no basis for assessing whether the discount applied to Category C’s 

recovery appropriately reflect[ed] that weakness.”    Id.    We could not know the 

right value of the category C claims “without independent counsel pressing its 

most compelling case.”    Id.    While the settlement “was the product of an 

intense, protected, adversarial mediation, involving multiple parties,” including 

“highly respected and capable” mediators and associational plaintiffs, these 

features of the negotiation could not “compensate for the absence of independent 

representation” because there could be no assurance that anyone “advanced the 

strongest arguments in favor” of the disfavored claims.    Id. at 252‐53.    The 

eventual settlement proved that “[o]nly the creation of subclasses, and the 

advocacy of an attorney representing each subclass, can ensure that the interests 

of that particular subgroup are in fact adequately represented.”    Id. at 252.   

Divided loyalties are rarely divided down the middle. 

                                          B 

      Like the settlement‐only classes in Amchem, Ortiz, and Literary Works, the 

unitary representation of these plaintiffs was inadequate.    Class representatives 

had interests antagonistic to those of some of the class members they were 

representing.    The fault lines were glaring as to matters of fundamental 
                                            
                                          22 
importance.    Such conflicts and absence of incentive required a sufficient 

“structural assurance of fair and adequate representation,” Amchem, 521 U.S. at 

627, but none was provided.   

      The conflict is clear between merchants of the (b)(3) class, which are 

pursuing solely monetary relief, and merchants in the (b)(2) class, defined as 

those seeking only injunctive relief.    The former would want to maximize cash 

compensation for past harm, and the latter would want to maximize restraints on 

network rules to prevent harm in the future.    Amchem tells us that such 

divergent interests require separate counsel when it impacts the “essential 

allocation decisions” of plaintiffs’ compensation and defendants’ liability.   

Amchem, 521 U.S. at 627.    The Settlement Agreement does manifest tension on 

an “essential allocation decision”: merchants in the (b)(3) class would share in up 

to $7.25 billion of damages, while merchants in the (b)(2) class would enjoy the 

benefit of some temporary changes to the defendants’ network rules.    The same 

counsel represented both the (b)(3) and the (b)(2) classes.    The class counsel and 

class representatives who negotiated and entered into the Settlement Agreement 

were in the position to trade diminution of (b)(2) relief for increase of (b)(3) relief.   

However, “it is obvious after Amchem that a class divided between holders of 
                                             
                                           23 
present and future claims . . . requires division into homogenous 

subclasses . . . with separate representation.”    Ortiz, 527 U.S. at 856. 

      Moreover, many members of the (b)(3) class have little to no interest in the 

efficacy of the injunctive relief because they no longer operate, or no longer accept 

Visa or MasterCard, or have declining credit card sales.    By the same token, 

many members of the (b)(2) class have little to no interest in the size of the 

damages award because they did not operate or accept Visa or MasterCard before 

November 28, 2012, or have growing credit card sales.    Unitary representation of 

separate classes that claim distinct, competing, and conflicting relief create 

unacceptable incentives for counsel to trade benefits to one class for benefits to 

the other in order somehow to reach a settlement.     

      Class counsel stood to gain enormously if they got the deal done.    The (up 

to) $7.25 billion in relief for the (b)(3) class was the “largest‐ever cash settlement in 

an antitrust class action.”    Payment Card I, 986 F. Supp. 2d at 229.    For their 

services, the district court granted class counsel $544.8 million in fees.    In re 

Payment Card Interchange Fee and Merchant Discount Antitrust Litig. 

(“Payment Card II”), 991 F. Supp. 2d 437, 440 (E.D.N.Y. 2014).    The district court 

calculated these fees based on a graduated percentage cut of the (b)(3) class’s 
                                             
                                           24 
recovery; thus counsel got more money for each additional dollar they secured for 

the (b)(3) class.    But the district court’s calculation of fees explicitly did not rely 

on any benefit that would accrue to the (b)(2) class, id. at 442 n.4, and class 

counsel did not even ask to be compensated based on the size or significance of 

the injunctive relief.    Id.    The resulting dynamic is the same as in Ortiz.    As the 

Supreme Court recognized in that case: when “the potential for gigantic fees” is 

within counsel’s grasp for representation of one group of plaintiffs, but only if 

counsel resolves another group of plaintiffs’ claims, a court cannot assume class 

counsel adequately represented the latter group’s interests.    Ortiz, 527 U.S. at 

852.    We expressly do not impugn the motives or acts of class counsel.   

Nonetheless, class counsel was charged with an inequitable task.     

       The trouble with unitary representation here is exacerbated because the 

members of the worse‐off (b)(2) class could not opt out.    The (b)(2) merchants are 

stuck with this deal and this representation.    We do not decide whether 

providing these class members with opt out rights would be a sufficient 

“structural assurance of fair and adequate representation,” Amchem, 521 U.S. at 

627, to overcome the lack of separate class counsel and representative.    Cf. Visa 



                                              
                                            25 
Check, 280 F.3d at 147.    It is enough to say that this feature of the Settlement 

Agreement compounded the problem. 

      One aspect of the Settlement Agreement that emphatically cannot remedy 

the inadequate representation is the assistance of judges and mediators in the 

bargaining process.    True, “a court‐appointed mediator’s involvement in 

pre‐certification settlement negotiations helps to ensure that the proceedings 

were free of collusion and undue pressure.”    D’Amato v. Deutsche Bank, 236 

F.3d 78, 85 (2d Cir. 2001).    But even “an intense, protected, adversarial mediation, 

involving multiple parties,” including “highly respected and capable” mediators 

and associational plaintiffs, does not “compensate for the absence of independent 

representation.”    Literary Works, 654 F.3d at 252‐53.    The mission of mediators 

is to bring together the parties and interests that come to them.    It is not their role 

to advance the strongest arguments in favor of each subset of class members 

entitled to separate representation, or to voice the interests of a group for which 

no one else is speaking.   

      Nor is the problem cured by the partial overlap of merchants who get cash 

as members of the (b)(3) class and become members of the (b)(2) class as they 

continue to accept Visa or MasterCard.    The force of Amchem and Ortiz does not 
                                             
                                           26 
depend on the mutually exclusivity of the classes; it was enough that the classes 

did not perfectly overlap.    We held as much in Literary Works, reasoning that 

named plaintiffs with claims in multiple subgroups cannot adequately represent 

the interests of any one subgroup because their incentive is to maximize their own 

total recovery, rather than the recovery for any single subgroup.    Amchem 

observed that “where differences among members of a class are such that 

subclasses must be established, we know of no authority that permits a court to 

approve a settlement . . . on the basis of consents by members of a unitary class, 

some of whom happen to be members of the distinct subgroups.”    Amchem, 521 

U.S. at 627 (quoting In re Joint E. and S. Dist. Asbestos Litig., 982 F.2d 721, 742‐43 

(2d Cir. 1992), modified on reh’g, 993 F.2d 7 (2d Cir. 1993)).     

      Moreover, whatever overlap presently exists is partial and shrinking with 

time.    As of the September 12, 2013 fairness hearing, class counsel reported that 

the class was composed of about 12 million merchants.    That figure of course 

does not include merchants that have come into being since then, or those that 

will come into being in the future, all of whom will be members of only the (b)(2) 

class.    The membership of the (b)(3) class, on the other hand, is fixed and finite.   



                                             
                                           27 
Over time, the initial overlap will be reduced, and the gap between the interests of 

the (b)(3) and (b)(2) classes will continue to widen. 

      None of this is to say that (b)(3) and (b)(2) classes cannot be combined in a 

single case, or that (b)(3) and (b)(2) classes necessarily and always require 

separate representation.    Problems arise when the (b)(2) and (b)(3) classes do not 

have independent counsel, seek distinct relief, have non‐overlapping 

membership, and (importantly) are certified as settlement‐only.    The 

requirements of Rule 23(a) are applied with added solicitude in the 

settlement‐only class context because “the certification of a mandatory settlement 

class ‘effectively concludes the proceeding save for the final fairness hearing,’ and 

there is thus a heightened risk of conflating the fairness requirements of Rule 

23(e) with the independent requirement of ‘rigorous adherence to those 

provisions of the Rule designed to protect absentees,’ such as Rules 23(a) and (b).”   

Charron, 731 F.3d at 250 (quoting Ortiz, 527 U.S. at 849).    As in Amchem, Ortiz, 

and Literary Works, settlements that are approved simultaneously with class 

certification are especially vulnerable to conflicts of interest because the 

imperatives of the settlement process, which come to bear on the defendants, the 

class counsel, and even the mediators and the court itself, can influence the 
                                            
                                          28 
definition of the classes and the allocation of relief.    For this reason, we scrutinize 

such settlements more closely.     

      Of course we have blessed multi‐class settlements that were the product of 

unitary representation, but those were entered into after class certification.    For 

example, we approved a settlement negotiated by unitary counsel in Charron; but 

before doing so, we “note[d] that unlike the situation in Amchem, Ortiz, and 

Literary Works, the settlement here was not being approved at the same time that 

the class was being certified.”    Charron, 731 F.3d at 250.    Accordingly, we were 

more skeptical of allegations that subclass conflicts required separate 

representation.    Id.    True, Charron observed “[a]ll class settlements value some 

claims more highly than others, based on their perceived merits, and strike 

compromises based on probabilistic assessments,” id., but that observation has 

less force in the settlement‐only context.    Charron also spoke of counsel trading 

one claim for another (which may be permissible); in the settlement‐only class 

action, we are concerned that counsel will trade the interests of one class for 

another (which is not). 

      We have reason to think that that occurred here.    Structural defects in this 

class action created a fundamental conflict between the (b)(3) and (b)(2) classes 
                                             
                                           29 
and sapped class counsel of the incentive to zealously represent the latter.   

Apparently, the only unified interests served by herding these competing claims 

into one class are the interests served by settlement: (i) the interest of class counsel 

in fees, and (ii) the interest of defendants in a bundled group of all possible 

claimants who can be precluded by a single payment.    This latter interest 

highlights the next problem with the Settlement Agreement. 

                                           II 

      This opinion already concludes that class plaintiffs were inadequately 

represented.    Accordingly, the settlement and release that resulted from this 

representation are nullities.    See Stephenson v. Dow Chem. Co., 273 F.3d 249, 260 

(2d Cir. 2001), aff’d in part by an equally divided court and vacated in part, 539 

U.S. 111 (2003) (“Res judicata generally applies to bind absent class members 

except where to do so would violate due process” and “[d]ue process requires 

adequate representation at all times throughout the litigation.”).    This outcome is 

confirmed by the substance of the deal that was struck.    Like the Supreme Court 

in Amchem, we “examine a settlement’s substance for evidence of prejudice to the 

interests of a subset of plaintiffs” when “assessing the adequacy of 

representation.”    Literary Works, 654 F.3d at 252.    Here, the bargain that was 
                                             
                                           30 
struck between relief and release on behalf of absent class members is so 

unreasonable that it evidences inadequate representation. 

       “It is familiar doctrine of the federal courts that members of a class not 

present as parties to the litigation may be bound by the judgment where they are 

in fact adequately represented by parties who are present” consistent with “the 

requirements of due process and full faith and credit.”    Hansberry, 311 U.S. at 

42‐43 (emphasis added); see also Stephenson, 273 F.3d at 261 (“Part of the due 

process inquiry (and part of the Rule 23(a) class certification requirements) 

involves assessing adequacy of representation and intra‐class conflicts.”).   

Similarly, “[p]laintiffs in a class action may release claims that were or could have 

been pled in exchange for settlement relief”; but this authority “is limited by the 

‘identical factual predicate’ and ‘adequacy of representation’ doctrines.”   

Wal‐Mart Stores, 396 F.3d at 106.    “[W]here class plaintiffs have not adequately 

represented the interests of class members,” any “[c]laims arising from a shared 

set of facts will not be precluded.”    Id. at 108. 

                                            A 

       As discussed above, Literary Works concluded that inadequate 

representation was demonstrated by the relief afforded to a subset of the class.   
                                              
                                            31 
Similarly, the release in Stephenson was itself proof of inadequate representation, 

wheras the release in Wal‐Mart Stores did not impugn the class’s representation.   

Considered together, these cases illustrate when the tradeoff between relief and 

release as applied to a class member can violate due process.     

      Literary Works held that class members with claims in one of the categories 

were inadequately represented not only because they did not receive separate 

representation, but also because they solely bore the risk that the total amount 

claimed would exceed a preset liability cap.    We observed that this feature of the 

settlement could not be justified by the relative weakness of those claims because 

that fact was already accounted for.    Literary Works, 654 F.3d at 253.    We could 

discern no reason for subjecting the single category of claims to the whole risk of 

over‐subscription; nor could the settlement’s proponents.    Id. at 254.    When 

“one category [of class members are] targeted for [worse treatment] without 

credible justification” it “strongly suggests a lack of adequate representation for 

those class members who hold only claims in this category.”    Id. 

      In Stephenson, we considered a collateral attack on a class action that had 

established a settlement fund for individuals injured by exposure to Agent 

Orange.    The underlying litigation provided compensation only for those who 
                                           
                                         32 
discovered their injury before 1994, yet released all future claims.    Two 

individuals who fell within the class definition of individuals injured by Agent 

Orange, but who learned of their injury after 1994, challenged the release as 

applied to them.    Analogizing the case to Amchem and Ortiz, we concluded that 

the two individuals were inadequately represented in the prior litigation because 

the settlement purported to resolve all future claims but “the settlement fund was 

permitted to terminate in 1994” and “[n]o provision was made for post‐1994 

claimants.”    Stephenson, 273 F.3d at 260‐61.    The two challengers could not have 

been adequately represented if their class representative negotiated a settlement 

and release that extinguished their claims without affording them any recovery.   

The result violated due process; the plaintiffs could not be bound by the 

settlement release.    Id. at 261. 

       A similar challenge was raised to the settlement release in Wal‐Mart Stores, 

which foreclosed all claims arising from the same factual predicate as that alleged 

in the complaint.    Objectors argued that they were inadequately represented 

because class representatives did not pursue certain claims as vigorously as 

others.    We rejected this basis for objection because “adequate representation of a 

particular claim is determined by the alignment of interests of class members, not 
                                            
                                          33 
proof of vigorous pursuit of that claim.”    Wal‐Mart Stores, 396 F.3d at 113.   

Stephenson was “not directly on point” because in the Agent Orange settlement 

(as in the Amchem and Ortiz settlements) “future claims had not been considered 

separately from claims involving current injury” despite these two groups having 

clearly divergent interests.    Id. at 110.    The objectors in Wal‐Mart Stores did not 

allege divergent interests; they had disagreements about which claims were most 

valuable and what relief was adequate.    Moreover, the settlement in Wal‐Mart 

Stores covered only a past, finite period and did not preclude future suits over 

conduct post‐dating the settlement.    Id.    No future claimants or claims were 

covered by the Wal‐Mart Stores settlement or release.    Finally, every claimant 

from the objecting groups benefitted from the settlement.    Id. at 112. 

                                           B 

      Merchants in the (b)(2) class that accept American Express or operate in 

states that prohibit surcharging gain no appreciable benefit from the settlement, 

and merchants that begin business after July 20, 2021 gain no benefit at all.    In 

exchange, class counsel forced these merchants to release virtually any claims 

they would ever have against the defendants.    Those class members that 



                                            
                                          34 
effectively cannot surcharge and those that begin operation after July 20, 2021 

were thus denied due process.     

      No one disputes that the most valuable relief the Settlement Agreement 

secures for the (b)(2) class is the ability to surcharge at the point of sale.    To the 

extent that the injunctive relief has any meaningful value, it comes from 

surcharging, not from the buying‐group provision, or the all‐outlets provision, or 

the locking‐in of the Durbin Amendment and DOJ consent decree.    For this 

reason, it is imperative that the (b)(2) class in fact benefit from the right to 

surcharge.    But that relief is less valuable for any merchant that operates in New 

York, California, or Texas (among other states that ban surcharging), or accepts 

American Express (whose network rules prohibit surcharging and include a 

most‐favored nation clause).    Merchants in New York and merchants that accept 

American Express can get no advantage from the principal relief their counsel 

bargained for them.     

      It may be argued that the claims of the (b)(2) class are weak and can 

command no benefit in settlement.    However, that argument would seem to be 

foreclosed because other members of the same class with the same claims – those 

that do not take American Express and operate in states that permit surcharging – 
                                              
                                            35 
derive a potentially substantial benefit.    There is no basis for this unequal 

intra‐class treatment: the more valuable the right to surcharge (a point the parties 

vigorously dispute), the more unfair the treatment of merchants that cannot avail 

themselves of surcharging. 

      This is not a case of some plaintiffs forgoing settlement relief.    A 

significant proportion of merchants in the (b)(2) class are either legally or 

commercially unable to obtain incremental benefit from the primary relief 

negotiated for them by their counsel, and class counsel knew at the time the 

Settlement Agreement was entered into that this relief was virtually worthless to 

vast numbers of class members.    Alternative forms of relief might have conferred 

a real and palpable benefit, such as remedies that affected the default interchange 

fee or honor‐all‐cards rule.    This is not a matter of certain merchants (e.g., those 

based in New York and those that accept American Express) arguing that class 

counsel did not bargain for their preferred form of relief, did not press certain 

claims more forcefully, or did not seek certain changes to the network rule books 

more zealously.    This is a matter of class counsel trading the claims of many 

merchants for relief they cannot use: they actually received nothing. 



                                            
                                          36 
       Another fault line within the (b)(2) class runs between merchants that will 

have accepted Visa or MasterCard before July 20, 2021, and those that will come 

into being thereafter.    The former are at least guaranteed some form of relief, 

while the latter are at the mercy of the defendants to receive relief because the 

Settlement Agreement explicitly states that the defendants’ obligation to provide 

any injunctive relief terminates on July 20, 2021.    Like the servicemen with latent 

injury in Stephenson, the post‐July 20, 2021 merchants are future claimants who 

had their claims settled for nothing.    There is no evidence to suggest that 

merchants operating after July 20, 2021 would have weaker claims than those 

operating before July 20, 2021; yet, the Settlement Agreement consigns the former 

to an unambiguously inferior position.    As in Literary Works, we conclude that 

such arbitrary harsher treatment of class members is indicative of inadequate 

representation.     

       Merchants that cannot surcharge, and those that open their doors after July 

20, 2021, are also bound to an exceptionally broad release.    The Settlement 

Agreement releases virtually any claim that (b)(2) class members would have had 

against the defendants for any of the defendants’ thousands of network rules.   

And unlike the relief, which expires on July 20, 2021, the release operates 
                                           
                                         37 
indefinitely.    Therefore, after July 20, 2021, the (b)(2) class remains bound to the 

release but is guaranteed nothing.    This release permanently immunizes the 

defendants from any claims that any plaintiff may have now, or will have in the 

future, that arise out of, e.g., the honor‐all‐cards and default interchange rules.   

Even if the defendants revert back to all their pre‐Settlement Agreement practices, 

the release continues to preclude any claim based on any rule that was not altered 

by the Settlement Agreement.    The defendants never have to worry about future 

antitrust litigation based on their honor‐all‐cards rules and their default 

interchange rules.     

       That is because the only claims that merchants post‐July 20, 2021 may have 

are ones relating to those network rules that are explicitly changed by the 

injunctive relief in the Settlement Agreement.    Those claims will become 

actionable only if the defendants elect to revert to their pre‐Settlement Agreement 

rules.    Of course, it remains to be seen how much the mandated rules will cost 

the defendants or benefit the merchants, but either way, the defendants win.    If 

the defendants see that permitting surcharging had little effect on their business, 

they can decide to maintain the rules changes provided for in the injunctive relief 

so that only merchants that do not accept American Express and do not operate in 
                                            
                                          38 
states like New York, California, and Texas will be able to avail themselves of that 

limited relief.    On the other hand, if the defendants observe that surcharging 

took a significant toll on their business, they can revert to prohibiting surcharging 

and expose themselves to lawsuits that are limited to challenging the surcharging 

ban.    In all events, merchants that cannot surcharge receive valueless relief while 

releasing a host of claims of unknown value.     

      This bargain is particularly unreasonable for merchants that begin 

accepting Visa or MasterCard after July 20, 2021.    They will be deemed to have 

released all of their claims pertaining to a whole book of rules, including (perhaps 

most importantly) the honor‐all‐cards and default interchange rules, and in 

return have the chance that the defendants will permit surcharging.    In substance 

and effect, merchants operating after July 20, 2021 give up claims of potential 

value and receive nothing that they would not otherwise have gotten.    Since 

there was no independent representation vigorously asserting these merchants’ 

interests, we have no way to ascertain the value of the claims forgone.    See 

Literary Works, 654 F.3d at 253.     

      In sum, this release has much in common with the releases in Stephenson, 

Amchem, and Ortiz.    Like those, this release applies to future claims and 
                                           
                                         39 
claimants, and disadvantaged class members are bound to it.    The Settlement 

Agreement waives any claim any (b)(2) merchant would have against any 

defendant arising out of any of the current network rules, or those imposed in the 

future that are substantially similar thereto.    The (b)(2) class had no notice and no 

opportunity to opt out of this deal.    (At least the authors in Literary Works could 

opt out from their inadequate representation.)    This Settlement Agreement is 

also distinguishable from releases that have passed muster.    For example, the 

settlement release in Wal‐Mart Stores (another merchant class action against Visa 

and MasterCard) did not bind future claimants and did not preclude new suits for 

similar conduct in the future.    Wal‐Mart Stores, 396 F.3d at 110, 113.    And our 

approval of the Charron settlement release explicitly distinguished it from those 

in Amchem, Ortiz, and Literary Works on the ground that it did not extinguish 

claims other than those that were the subject of relief in the settlement.    Charron, 

731 F.3d at 252.     

       Merchants that cannot surcharge (by reason of state law or rules of 

American Express) and those that begin operating after July 20, 2021 suffer an 

unreasonable tradeoff between relief and release that demonstrates their 

representation did not comply with due process.    We of course acknowledge that 
                                            
                                          40 
“[b]road class action settlements are common, since defendants and their cohorts 

would otherwise face nearly limitless liability from related lawsuits in 

jurisdictions throughout the country.”    Wal‐Mart Stores, 396 F.3d at 106.    And it 

is true that “[p]arties often reach broad settlement agreements encompassing 

claims not presented in the complaint in order to achieve comprehensive 

settlement of class actions, particularly when a defendant’s ability to limit his 

future liability is an important factor in his willingness to settle.”    Literary 

Works, 654 F.3d at 247‐48.    But the benefits of litigation peace do not outweigh 

class members’ due process right to adequate representation.     

                                   CONCLUSION 

      For the foregoing reasons, we vacate the district court’s certification of the 

class, reverse approval of the settlement, and remand for further proceedings not 

inconsistent with this opinion. 




                                             
                                           41 
LEVAL, Circuit Judge, concurring: 

      I concur in Judge Jacobs’s thoughtful opinion. I write separately, however, 

to note another, perhaps deeper, problem with the settlement. Under its terms, 

one class of Plaintiffs accepts substantial payments from the Defendants, in return 

for which they compel Plaintiffs in another class, who receive no part of the 

Defendants’ payments, to give up forever their potentially valid claims, without 

ever having an opportunity to reject the settlement by opting out of the class. 

Opinions of the Supreme Court directly hold that this arrangement violates the 

due process rights of those compelled to surrender their claims for money 

damages.   

      Representatives brought this class action on behalf of approximately 12 

million merchants against Visa and MasterCard, alleging that a number of the 

Defendants’ practices violate the antitrust laws, and seeking both damages for 

past injury and an injunction barring future violations. Eventually, the 

Defendants reached a proposed settlement with the Representatives. The 

settlement provides that the Defendants would pay approximately $ 7.25 billion 

to compensate merchants for damages suffered up to November 28, 2012 (when 

the district court granted preliminary approval of the settlement). The settlement 
                                           
                                         1 
also entails a commitment by the Defendants, enforced by injunction, to abandon 

some (not all) of their challenged practices for nine years—until July 20, 2021. The 

Defendants would be free after that date to resume the practices they temporarily 

abandoned and would also be free from the outset to continue forever the 

challenged practices they did not agree to abandon. In return for what the 

Defendants gave up, a class consisting of all merchants that would ever in the 

future accept Visa and MasterCard is compelled to release forever the Defendants 

from any and all claims for past or future conduct (other than the conduct 

enjoined) that relate in any way to any of Defendants’ practices that are alleged or 

could have been alleged in the suit. While I do not speculate on the merits of the 

Plaintiffs’ claims, the fact that the Defendants were willing to pay $7.25 billion, 

apparently the largest antitrust cash settlement in history, suggests that the claims 

were not entirely devoid of merit.   

      What is particularly troublesome is that the broad release of the Defendants 

binds not only members of the Plaintiff class who receive compensation as part of 

the deal, but also binds in perpetuity, without opportunity to reject the 

settlement, all merchants who in the future will accept Visa and MasterCard, 

including those not yet in existence, who will never receive any part of the 
                                            
                                          2 
money. This is not a settlement; it is a confiscation. No merchants operating from 

November 28, 2012, until the end of time will ever be allowed to sue the 

Defendants, either for damages or for an injunction, complaining of any conduct 

(other than that enjoined) that could have been alleged in the present suit. The 

future merchants are barred by the court’s adoption of the terms of the settlement 

from suing for relief from allegedly illegal conduct, although they have no ability 

to elect not to be bound by it. One class of Plaintiffs receives money as 

compensation for the Defendants’ arguable past violations, and in return gives up 

the future rights of others. The Supreme Court has addressed such circumstances 

and ruled that an adjudication coming to this result is impermissible. 

      In Phillips Petroleum Co. v. Shutts, 472 U.S. 797 (1985), the Supreme Court 

reasoned that a claim for money damages—a “chose in action”— is “a 

constitutionally recognized property interest possessed by each of the plaintiffs” 

whose claims are represented in a class action. Id. at 807. In order for a court “to 

bind an absent plaintiff concerning a claim for money damages or similar relief at 

law, it must provide minimal procedural due process protection. . . . [D]ue 

process requires at a minimum that an absent plaintiff be provided with an 



                                            
                                          3 
opportunity to remove himself from the class . . . .” Id. at 811–12. That opportunity 

was lacking here. 

       Following Shutts, the Court unanimously held in Wal‐Mart Stores, Inc. v. 

Dukes, 131 S. Ct. 2541, 2557 (2011), that claims for monetary relief cannot be 

certified under Rule 23(b)(2), as here, because of the possibility that “individual 

class members’ compensatory‐damages claims would be precluded by litigation 

they had no power to hold themselves apart from.” Id. at 2559 (emphasis added). 

Dukes did not involve a settlement agreement, but that does not make its 

precedent any less applicable to this case.    If a class may not even be certified 

because of the risk that adjudication of its rights might violate the due process 

rights of its members by forcibly depriving them of claims, then necessarily an 

adjudication of a class’s rights that in fact forcibly deprives the members of their 

claims is also unacceptable. Because the terms of this settlement preclude all 

future merchants that will accept the Defendants’ cards (the (b)(2) class) from 

bringing claims without their having had an opportunity to opt out (or even 

object), the Supreme Court’s rulings in Shutts and Dukes make clear that a court 

cannot accept it.     



                                             
                                           4 
      The practical effects of this settlement underscore why this is so. Although 

no court will ever have ruled that the Defendants’ practices are lawful, no person 

or entity will ever have the legal right to sue to challenge those practices, and no 

person or entity, past, present, or future has had or will have the opportunity to 

refuse to be a part of the class so bound. For this reason, as well as those noted in 

Judge Jacobs’s opinion, we must reject the settlement.   




                                            
                                          5